               IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF OREGON


AZHANG SHAINE AAZAMI,                     3:17-cv-01564-BR

          Plaintiff,                      OPINION AND ORDER

v.

WELLS FARGO BANK, N.A.,
a California Corporation, and
QUALITY LOAN SERVICE
CORPORATION OF WASHINGTON,
a Washington Corporation,

          Defendants.


JEFFREY A. LONG
Oregon Consumer Law Center
4248 Galewood St.
Lake Oswego, OR 97035
(503) 374-9777

MARC E. DANN
DannLaw
2728 Euclid Ave
Suite 300
Cleveland, OH 44115
(216) 373-0539

          Attorneys for Plaintiff


1 - OPINION AND ORDER
BARBARA L. BOLLERO
ANN T. MARSHALL
Anglin Flewelling Rasmussen Campbell & Trytten LLP
701 Pike Street
Suite 1560
Seattle, WA 98101
(206) 492-2300

          Attorneys for Defendant Wells Fargo Bank, N.A.

JOHN M. THOMAS
McCarthy & Holthus
920 S.W. Third Avenue
Portland, OR 97204
(971) 201-3203

          Attorneys for Defendant Quality Loan Service
          Corporation of Washington


BROWN, Judge.

     This matter comes before the Court on the Request (#44) of

Defendant Wells Fargo Bank, N.A., for Judicial Notice;

Plaintiff’s Request (#62) for Judicial Notice; Wells Fargo’s

Motion (#65) to Strike (part of Wells Fargo’s Reply to its Motion

for Summary Judgment)1; Wells Fargo’s Motion (#57)2 for Summary



     1
       Although Local Rule 7-1(b) prohibits parties from
combining motions “with any response, reply, or other pleading,”
the Court will consider Wells Fargo’s Motion to Strike due to the
late stage of the pleadings and the fact that Wells Fargo
conferred with Plaintiff before bringing the Motion to Strike.
     2
       On August 21, 2018, Wells Fargo filed a Motion (#41) for
Summary Judgment. On November 6, 2018, Wells Fargo filed a
Memorandum (#57) in Support of its Motion for Summary Judgment in
which it states the Memorandum “entirely supplants [its] original
Motion for Summary Judgment.” Accordingly, although Wells Fargo
did not title its November 6, 2018, Memorandum as a Motion for
Summary Judgment, the Court will treat it as an Amended Motion
for Summary Judgment.

2 - OPINION AND ORDER
Judgment; and the Motion (#59) for Summary Judgment of Defendant

Quality Loan Services (QLS).

     For the reasons that follow, the Court GRANTS Wells Fargo’s

Request for Judicial Notice, GRANTS Plaintiff’s Request for

Judicial Notice, GRANTS Wells Fargo’s Motion to Strike, and

GRANTS Defendants’ Motions for Summary Judgment.



                             BACKGROUND

     The following facts are taken from the Complaint, the

parties’ Joint Statement of Agreed Facts, and the parties’

filings related to Defendants’ Motions for Summary Judgment and

the parties’ Requests for Judicial Notice.

     On January 2, 2013, Plaintiff Azhang Shaine Aazami and his

wife Aletia Aazami3 executed a 30-year fixed-rate FHA loan via a

promissory note for $405,300.00 with nonparty USA Direct Funding

as the lender.    Plaintiff also executed a Trust Deed securing

certain residential real property with MERS acting “solely as the

nominee for Lender” and as beneficiary.    Joint Statement of

Agreed Facts, Ex. B.    The Trust Deed was recorded in the records

of Jackson County on January 7, 2013.




     3
         Aletia Aazami is not a party to this action.

3 - OPINION AND ORDER
     Also on January 2, 2013, Plaintiff executed an Allonge3 to

Note as follows:

          IN FAVOR OF:   USA DIRECT FUNDING

          AND EXECUTED BY:   [PLAINTIFF]

          PAY TO THE ORDER OF [WELLS FARGO BANK, N.A.]
          WITHOUT RECOURSE USA DIRECT FUNDING

Compl., Ex. 4 at 13.

     On June 23, 2014, Wells Fargo sent the Aazamis a letter in

which it advised:

          Your mortgage loan is in default. Please contact
          us immediately to discuss your situation. We
          would like to meet with you to review your
          financial situation and determine possible options
          to assist you in bringing your loan current.

          Please call us at 1-800-416-1472 to set up a time
          to discuss your financial situation.

Joint Statement of Agreed Facts, Ex. C.

     On June 30, 2014, the Aazamis signed a certified mail

return-receipt indicating they had received Wells Fargo’s

June 23, 2014, letter.

     On August 14, 2014, MERS, acting as nominee, assigned the

Trust Deed to Wells Fargo.   The Assignment of Trust Deed was

recorded in Jackson County on August 14, 2014.

     On September 5, 2014, the Aazamis signed an FHA HAMP Trial



     3
       An allonge is a “slip of paper sometimes attached to a
negotiable instrument for the purpose of receiving further
indorsements when the original paper is filled with
indorsements.” Allonge, Black’s Law Dictionary (8th ed. 2004).

4 - OPINION AND ORDER
Plan – Terms and Conditions (the HAMP TPP), in which they agreed

to a trial plan of payments due October, November, and

December 1, 2014.   The parties agree, however, that Plaintiff has

not made any mortgage payments since at least August 1, 2014.

     On October 7, 2015, the State of Oregon Foreclosure

Avoidance Program issued a Certificate of Compliance with the

Oregon Foreclosure Avoidance Program and indicated the Aazamis

“did not pay the required fee by the deadline.”   Joint Statement

of Agreed Facts, Ex. G.

     On December 31, 2015, Wells Fargo appointed Defendant QLS as

the Trustee of the Deed of Trust.   The Appointment was recorded

in Jackson County on January 12, 2016.

     On June 8, 2016, Aletia Aazami quit-claimed her interest in

the property to Plaintiff.   The Quitclaim Deed was recorded in

Jackson County on June 13, 2016.

     On April 17, 2017, the State of Oregon Foreclosure Avoidance

Program issued a Certificate of Compliance with the Oregon

Foreclosure Avoidance Program and indicated Plaintiff “complied

with the requirements [of the program].”   Joint Statement of

Agreed Facts, Ex. J.

     On May 15, 2017, Plaintiff sent three Requests for

Information (RFI) to Wells Fargo seeking various documents

pursuant to Regulation X of the Mortgage Servicing Act, 12 C.F.R.

§ 1024.36.   Wells Fargo responded to Plaintiff’s requests on


5 - OPINION AND ORDER
May 22 and 24, 2017.

     On May 30, 2017, QLS recorded in Jackson County a Notice of

Default and Election to Sell Plaintiff’s property in which it

noted a scheduled sale of Plaintiff’s property would be held

October 16, 2017.

     On July 19, 2017, Plaintiff sent to Wells Fargo a Notice of

Error (NOE) pursuant to 12 C.F.R. § 1024.35(b)(11) in which

Plaintiff alleged Wells Fargo had failed to respond properly to

Plaintiff’s RFIs.   Wells Fargo received the NOE on July 25, 2017.

     On August 3, 2017, Wells Fargo responded to Plaintiff’s NOE.

     On September 11, 2017, QLS recorded in Jackson County

another Notice of Default and Election to Sell Plaintiff’s

property in which it noted a sale of Plaintiff’s property

scheduled for October 16, 2017.

     On October 4, 2017, Plaintiff filed an action in this Court

against Wells Fargo and QLS.   Plaintiff seeks declaratory

judgment that “none of the Defendants is in fact the beneficiary

of the Note and the actual beneficiary as defined under ORS

86.735, that the actual beneficiary of the Note has not been made

known to the Plaintiff and therefore the Defendants cannot

conduct a non-judicial sale on this property under ORS

§ 86.705 et seq.”   Compl. at ¶ 19.   Plaintiff also brings claims

for breach of contract, violation of 12 C.F.R. § 1024.36, and

violation of 12 C.F.R. § 1024.35.


6 - OPINION AND ORDER
     On October 12, 2017, Plaintiff filed a Motion for Temporary

Restraining Order in which he sought an order barring the

nonjudicial foreclosure sale scheduled for October 16, 2017.

Defendants agreed to defer the foreclosure sale until after the

Court decided Plaintiff’s Motion.

     On October 26, 2017, the Court held a hearing on Plaintiff’s

Motion for Temporary Restraining Order at which both Defendants

appeared.   On October 26, 2017, the Court entered an Order

granting Plaintiff’s Motion for Temporary Restraining Order,

directing the parties to engage in limited discovery, and setting

a preliminary-injunction hearing on January 3, 2018.

     On December 4, 2017, Plaintiff filed a Motion for

Preliminary Injunction in which he sought an order barring the

nonjudicial foreclosure.

     On January 3, 2018, the Court heard oral argument on

Plaintiff’s Motion for Preliminary Injunction.   The Court

directed the parties to file a joint Stipulated Supplement to the

Record related to Plaintiff’s assertions as to Wells Fargo’s

possession of the Note and Allonge to Note at the time QLS

initiated foreclosure proceedings.

     On January 16, 2018, Wells Fargo filed the Declaration of

Meredith Deal in which she testified in pertinent part:

            Wells Fargo currently has possession of the
            original Note with the attached Allonge. Wells
            Fargo came into possession on January 24, 2013 and
            has maintained continuous possession from that

7 - OPINION AND ORDER
             time, including December 31, 2015, when it
             appointed Quality Loan Service Corporation of
             Washington as the successor trustee of said Deed
             of Trust, recorded on January 12, 2016 in the
             Jackson County Official Records, No. 2016-000798.
             Wells Fargo also had possession of the original
             Note and Allonge when non judicial foreclosure
             proceedings began in June 2017.

Deal Decl. at ¶ 5.

     On February 6, 2018, the Court issued an Opinion and Order

denying Plaintiff’s Motion for Preliminary Injunction.

     On November 6, 2018, Wells Fargo filed the pleading the

Court deems to be an Amended Motion for Summary Judgment.      On

November 8, 2018, QLS filed a Motion for Summary Judgment Joining

in Wells Fargo’s Motion for Summary Judgment.       On December 4,

2018, Plaintiff filed a Request for Judicial Notice.      On

December 14, 2018, Wells Fargo filed a Motion to Strike as part

of its Reply to its Motion for Summary Judgment.      Plaintiff did

not file a response to Wells Fargo’s Motion to Strike.

     The Court took the parties’ Motions under advisement on

December 28, 2018.



                     REQUESTS FOR JUDICIAL NOTICE

     Wells Fargo requests the Court to take judicial notice of

ten documents that are recorded in various county offices and

publicly available including, for example, the Trust Deed, the

Assignment of Trust Deed, the Notice of Default, and similar

documents.    Plaintiff does not object to Wells Fargo’s request

8 - OPINION AND ORDER
and relies on many of the same documents.

      Plaintiff requests the Court to take judicial notice of page

595 of the United States Department of Housing and Urban

Development FHA Single Family Housing Policy Handbook

(III)(A)(2)(h)(xii) Face-to-Face Interviews.   Defendant does not

oppose Plaintiff’s Request other than to note that the web

address for the complete Policy Handbook provided in Plaintiff’s

Request for Judicial Notice is incorrect.   The correct address

is: https://www.hud.gov/sites/documents/40001HSGH.PDF.

I.    Standards

      Federal Rule of Evidence 201 allows a court to take judicial

notice of facts that can be “accurately and readily determined

from sources whose accuracy cannot reasonably be questioned.”

Fed. R. Evid. 201(b)(2).   The court may take judicial notice of

documents that are matters of public record.   See MGIC Indem.

Corp. v. Weisman, 803 F.2d 500, 504 (9th Cir. 1986)(A district

court may take “judicial notice of matters of public record

outside the pleadings" when determining whether a complaint fails

to state a claim.).

II.   Parties’ Requests

      The documents attached to Wells Fargo’s Request for Judicial

Notice and the HUD Handbook page attached to Plaintiff’s Request

are matters of public record and their accuracy is not reasonably

subject to debate.


9 - OPINION AND ORDER
        Accordingly, the Court GRANTS Wells Fargo’s Request, GRANTS

Plaintiff’s Request, and takes judicial notice of the documents

attached to Wells Fargo’s Request as well as page 595 of the FHA

Single Family Housing Policy Handbook attached to Plaintiff’s

Request.



                 WELLS FARGO’S MOTION (#65) TO STRIKE

        In its Reply to its Motion for Summary Judgment Wells Fargo

moves to strike ¶¶ 6-8 and Exhibits 5 and 6 to the Declarations

(#60-2, #63) of Jeffrey Long and the Amended Declaration (#68) of

Jeffrey Long in Opposition to Wells Fargo’s Motion for Summary

Judgment.4    The factual averments and exhibits involve events

that occurred after Plaintiff filed his Complaint on October 4,

2017.

        Wells Fargo notes discovery in this matter closed on

September 20, 2018.    Defense counsel Barbara Bollero states in

her Declaration:

             [T]he factual averments of Paragraphs 6 through 8

        4
       On November 30, 2017, Plaintiff filed the Declaration
(#60-2) of Jeffrey Long as an exhibit to its Response to Wells
Fargo’s Motion for Summary Judgment. On December 4, 2017,
Plaintiff filed the same Declaration of Jeffrey Long as a
separate document (#63). The November 30 and December 4
Declarations are the same. On December 14, 2017, after Wells
Fargo filed its Motion to Strike, Plaintiff filed an Amended
Declaration of Jeffrey Long (#68) that contains the same
statements and exhibits that Wells Fargo moves to strike in
documents #60-2 and #63. The Court, therefore, considers Wells
Fargo’s Motion to Strike as to all three Declarations.

10 - OPINION AND ORDER
          of, and Exhibits 5 and 6 to, the Long Declaration
          were not disclosed by Plaintiff in his discovery
          responses, deposition testimony, or pleadings
          . . . at any time before [Plaintiff] fil[ed] . . .
          his summary judgment Response on November 30,
          2018.

Second Suppl. Decl. of Barbara Bollero ¶ 5.   Bollero also

testifies in her Declaration that she conferred with Plaintiff’s

counsel Jeffrey Long about Wells Fargo’s intention to file a

Motion to Strike these items, and Long initially stated he would

amend his Declaration in light of the intended Motion to Strike.

In his Amended Declaration, however, Long made the same factual

averments and included the same exhibits that were at issue in

Wells Fargo’s Motion to Strike.

     Plaintiff did not respond to Wells Fargo’s Motion to Strike.

     The Court GRANTS Wells Fargo’s Motion to Strike on the

ground that Plaintiff failed to disclose to Wells Fargo the

factual averments contained in ¶¶ 6-8 and the documents attached

as Exhibits 5 and 6 to the Long Declarations before Plaintiff

filed his Response to Wells Fargo’s Motion for Summary Judgment.

The Court, therefore, STRIKES the factual averments of ¶¶ 6-8 and

Exhibits 5 and 6 to the Long Declarations and does not consider

those materials in reaching its decision on Defendants’ Motions

for Summary Judgment.



       DEFENDANTS’ MOTIONS (#57, #59) FOR SUMMARY JUDGMENT



11 - OPINION AND ORDER
     Defendants move for summary judgment as to all of

Plaintiff’s claims.

I.   Standard

     Summary judgment is appropriate when “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”     Washington Mut. Ins. v. United

States, 636 F.3d 1207, 1216 (9th Cir. 2011).    See also Fed. R.

Civ. P. 56(a).   The moving party must show the absence of a

genuine dispute as to a material fact.     Emeldi v. Univ. of Or.,

673 F.3d 1218, 1223 (9th Cir. 2012).    In response to a properly

supported motion for summary judgment, the nonmoving party must

go beyond the pleadings and point to "specific facts

demonstrating the existence of genuine issues for trial."      In re

Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010)

"This burden is not a light one. . . .    The non-moving party must

do more than show there is some 'metaphysical doubt' as to the

material facts at issue."     Id. (citation omitted).

     A dispute as to a material fact is genuine "if the evidence

is such that a reasonable jury could return a verdict for the

nonmoving party."     Villiarimo v. Aloha Island Air, Inc., 281 F.3d

1054, 1061 (9th Cir. 2002)(quoting Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986)).    The court must draw all

reasonable inferences in favor of the nonmoving party.     Sluimer

v. Verity, Inc., 606 F.3d 584, 587 (9th Cir. 2010).     "Summary


12 - OPINION AND ORDER
judgment cannot be granted where contrary inferences may be drawn

from the evidence as to material issues."    Easter v. Am. W. Fin.,

381 F.3d 948, 957 (9th Cir. 2004)(citing Sherman Oaks Med. Arts

Ctr., Ltd. v. Carpenters Local Union No. 1936, 680 F.2d 594, 598

(9th Cir. 1982)).

      "A non-movant's bald assertions or a mere scintilla of

evidence in his favor are both insufficient to withstand summary

judgment."   F.T.C. v. Stefanchik, 559 F.3d 924, 929 (9th Cir.

2009)(citation omitted).   When the nonmoving party's claims are

factually implausible, that party must "come forward with more

persuasive evidence than otherwise would be necessary."     LVRC

Holdings LLC v. Brekka, 581 F.3d 1127, 1137 (9th Cir. 2009)

(citing Blue Ridge Ins. Co. v. Stanewich, 142 F.3d 1145, 1149

(9th Cir. 1998)).

      The substantive law governing a claim or a defense

determines whether a fact is material.    Miller v. Glenn Miller

Prod., Inc., 454 F.3d 975, 987 (9th Cir. 2006).    If the

resolution of a factual dispute would not affect the outcome of

the claim, the court may grant summary judgment.    Id.

II.   Plaintiff’s First Claim:   Declaratory Judgment

      In his First Claim for Declaratory Judgment Plaintiff

asserts Defendants violated the Oregon Trust Deed Act (OTDA),

Oregon Revised Statutes §§ 86.705, et seq., with respect to the

Trust Deed and Note on the ground that MERS did not have the


13 - OPINION AND ORDER
authority to assign the beneficial interest under the Trust Deed,

and, therefore, all subsequent nonjudicial foreclosure

activities, including QLS’s attempted sale, are void.5

     Defendants assert in their Motions that Wells Fargo is the

beneficiary of the Deed of Trust because under Oregon law when a

promissory note is transferred, the Deed of Trust also “transfers

by operation of law and the party entitled to payment under the

Note is the beneficiary notwithstanding the designation of MERS

as the beneficiary in the Deed of Trust.”   Romani v. NW Trustee

Svcs., No. 3:11–cv–0382–PA, 2013 WL 6530583, at *3 (D. Or.

Dec. 12, 2013).   Accordingly, Wells Fargo argues it had the

authority to appoint QLS as Successor Trustee, and QLS had the

authority to foreclose the property.   Thus, Defendants assert

they did not violate the ODTA.   Plaintiff did not address or

respond to Defendants’ assertions in his Response to Defendants’

Motions.

     As this Court explained in its February 6, 2018, Opinion and

Order denying Plaintiff’s Motion for Preliminary Injunction, the

Oregon Supreme Court in Brandrup v. ReconTrust Co, 353 Or. 668


     5
       In Plaintiff’s Response to Defendants’ Motions for Summary
Judgment Plaintiff asserts he alleges in his First Claim that
“the loan is insured by the FHA and is subject to the pre-
foreclosure requirement provided by the FHA . . . [that]
include[s] a face-to-face interview” that did not occur.
Plaintiff’s Complaint, however, contains that allegation only as
to his Second Claim for breach of contract. The Court,
therefore, addresses that allegation in its discussion of
Plaintiff’s Second Claim.

14 - OPINION AND ORDER
(2013), addressed whether MERS can be a beneficiary under the

ODTA and noted “[f]or the purposes of O.R.S. § 86.735(1), the

‘beneficiary’ is the lender to whom the obligation that the trust

deed secures is owed or the lender's successor in interest.”

Brandrup, 353 Or. at 673–74.    The Oregon Supreme Court concluded

MERS cannot be the beneficiary because it does not hold the

beneficial right to repayment of the obligation.      Id. at 693.

“For the purposes of the OTDA, the only pertinent interests in

the trust deed are the beneficial interest of the beneficiary and

the legal interest of the trustee.”     Id. at 675.

     The Brandrup court also concluded “the person entitled to

repayment of the secured obligation also controls the foreclosure

process.”   Id. at 688.   “Because MERS does not have the right to

receive repayment of the notes in these cases, the OTDA does not

allow MERS to hold and transfer legal title to the trust deeds

that secure them.”   Id. at 705.   Thus, “[a]ny such transfers are

invalid.”   Id. at 707.   The Brandrup court, however, “also

re-affirmed the longstanding principal [sic] that when a

promissory note changes hands, the securing deed of trust follows

by operation of law.”     Romani, 2013 WL 6530583, at *3 (citing

Brandrup, 353 Or. at 694).    Thus, when a promissory note is

transferred, the Deed of Trust also “transfers by operation of

law and the party entitled to payment under the Note is the

beneficiary notwithstanding the designation of MERS as the


15 - OPINION AND ORDER
beneficiary in the Deed of Trust.”    Id.

     In Romani the plaintiff’s Trust Deed identified MERS as the

beneficiary “solely as nominee for Lender and Lender's successors

and assigns.”   The Lender in the promissory note was Sunset

Mortgage, but Sunset subsequently transferred the Note “by

endorsement in blank to Wells Fargo Bank, N.A.”   2013 WL 6530583,

at *1.   Ultimately MERS transferred the Trust Deed to Wells

Fargo, and Wells Fargo began foreclosure on the plaintiff’s

property.   The plaintiff brought an action to rescind the trustee

sale alleging, among other things, that the designation of MERS

as beneficiary was invalid.   The district court reviewed the

Oregon Supreme Court’s holding in Brandrup and agreed MERS could

not hold or transfer legal title to the Trust Deed securing the

plaintiff’s mortgage.    The district court, however, also noted

Brandrup’s affirmation that “when a promissory note changes

hands, the securing deed of trust follows by operation of law.”

In Romani the record reflected

            the Note was transferred by endorsement in blank
            to Wells Fargo by the original lender[, the] Deed
            of Trust . . . also transferred to Wells Fargo, by
            operation of law. As the party entitled to
            payment under the Note and Deed of Trust, Wells
            Fargo was the beneficiary, notwithstanding the
            designation of MERS as beneficiary in the Deed of
            Trust.

2013 WL 6530583, at *3.   The district court, therefore, concluded

although

            [a]ny purported assignments of the Deed of Trust

16 - OPINION AND ORDER
           by MERS are legal nullities[,] Wells Fargo, as
           holder of the Note, possessed the right to appoint
           a successor trustee and to take all of the other
           actions necessary to initiate the non-judicial
           foreclosure. [Thus,] The involvement of MERS does
           not invalidate the completed sale.

Id.

      Here the record reflects USA Direct Funding transferred the

Note to Wells Fargo via the January 2, 2013, Allonge to Note.

According to Wells Fargo, therefore, it was the beneficiary of

the Trust Deed at all relevant times notwithstanding the

designation of MERS as beneficiary in the Deed of Trust.

Although as in Romani, the purported assignment of the Trust by

MERS is a “legal nullity,” the Court concludes Wells Fargo, as

holder of the Note, nevertheless possessed the right to appoint a

successor trustee and to take all actions necessary to initiate

the nonjudicial foreclosure.

      In addition, as this Court noted in its February 6, 2018,

Opinion and Order, Wells Fargo has established it was in

possession of the Note and Allonge to Note at the time it

appointed QLS as the successor trustee and/or at the time QLS

initiated foreclosure proceedings, and, therefore, it was a

“person entitled to enforce [the Note]” pursuant to Oregon’s

Uniform Commercial Code.   Specifically, Oregon Revised Statutes

§ 73.0203(1) states "[a negotiable] instrument is transferred

when it is delivered . . . for the purpose of giving to the

person receiving delivery the right to enforce the instrument."

17 - OPINION AND ORDER
Emphasis added.   Oregon Revised Statutes § 73.02030(2) explains

"[t]ransfer of an instrument vests in the transferee any right of

the transferor to enforce the instrument, including any right as

a holder in due course."   Finally, Oregon Revised Statutes

§ 73.0301 defines a "person entitled to enforce an instrument" as

"the holder of the instrument, a nonholder in possession of the

instrument who has the rights of a holder, or a person not in

possession of the instrument who is entitled to enforce the

instrument.”   Thus, for example, in LNV Corp. v. Fauley the court

held

            the fact that the trust deed and Note have taken
            divergent paths is entirely inapposite. There is
            no question that the Note has been transferred to
            LNV by endorsement, and that LNV is in current
            physical possession of the Note. Therefore, LNV
            is the entity entitled to repayment of the [N]ote
            obligation, and, in turn, LNV is the beneficiary
            of the trust deed, irrespective of its “muddled”
            chain of title.

178 F. Supp. 3d 1043, 1048 (D. Or. 2016)(emphasis added).

       The Court, therefore, concludes on this record that the

purported assignment of the Trust Deed by MERS is a legal

nullity, but Wells Fargo, as holder of the Note, nevertheless

possessed the right to appoint a successor trustee and to take

all actions necessary to initiate the nonjudicial foreclosure.

       Accordingly, the Court grants Defendants’ Motions for

Summary Judgment as to Plaintiff’s First Claim for Declaratory

Judgment for violation of the ODTA.


18 - OPINION AND ORDER
III. Plaintiff’s Second Claim:   Breach of Contract

     In his Second Claim Plaintiff alleges Defendants breached

the Trust Deed and Note when they failed to meet a condition

precedent required for acceleration of the mortgage.

Specifically, Plaintiff asserts Defendants failed to arrange a

face-to-face interview with Plaintiff “before three full monthly

installments due on the mortgage [we]re unpaid”6 as required by

Housing and Urban Development (HUD) Regulation 24 C.F.R.

§ 203.604.   Plaintiff seeks damages on his Second Claim “in an

amount to be determined at trial but not to exceed $466,000.00.”

     Defendants assert the face-to-face interview provision of

the HUD regulations is an affirmative defense rather than a

condition precedent required for acceleration of the mortgage;

Wells Fargo substantially complied with HUD interview

regulations; and even if Wells Fargo did not comply with the

interview regulations, Plaintiff has not established Wells

Fargo’s noncompliance caused Plaintiff’s damages.

     “To state a claim for breach of contract, plaintiff must

allege the existence of a contract, ‘its relevant terms,

plaintiff's full performance and lack of breach and defendant's

breach resulting in damage to plaintiff.’”   Slover v. Or. Bd. of

Clinical Soc. Workers, 144 Or. App. 565, 570 (1996)(quoting



     6
       The parties do not dispute the relevant period is
August 11, 2014, through October 1, 2014.

19 - OPINION AND ORDER
Fleming v. Kids and Kin Head Start, 71 Or. App. 718, 721 (1985)).

     A.     HUD regulations do not provide a private right of
            action.

             Courts that have addressed the issue have concluded

“the breach of [HUD servicing] regulations [such as 24 C.F.R.

§ 203.604] do[es] not ordinarily provide a private right of

action.”     Fowler v. Wells Fargo Bank, N.A., No. 3:2017cv02092,

2017 WL 3977385, at *4 (N.D. Cal. Sept. 11, 2017)(quotations

omitted).    Nevertheless, in Fowler the court concluded HUD

regulations “that are properly incorporated into a contract [may]

form the basis of a breach of contract claim.”     Id.   In Fowler

the plaintiff “identified the provision of the promissory note —

allegedly incorporating [the HUD regulations] — that Defendant

allegedly breached and her resulting damages.    The Court finds

that this is enough . . . to survive at the motion to dismiss

stage.”     Id.

             Here the Note provides:

                  If Borrower defaults by failing to pay in full any
                  monthly payment, then Lender may, except as
                  limited by regulations of the Secretary in the
                  case of payment defaults, require immediate
                  payment in full of the principal balance remaining
                  due and all accrued interest. . . . This Note
                  does not authorize acceleration when not permitted
                  by HUD regulations.

Compl., Ex. 4 at 11 (emphasis added).    The Trust Deed provides:

                  In many circumstances regulations issued by the
                  Secretary [of HUD] will limit Lender’s rights, in
                  the case of payment defaults, to require immediate
                  payment in full and foreclose if not paid. This

20 - OPINION AND ORDER
                 Security instrument does not authorize
                 acceleration or foreclosure if not permitted by
                 regulations of the Secretary.

Compl., Ex. 4 at 8.   Although the Ninth Circuit has not addressed

the issue, many courts have concluded inclusion of these types of

provisions in Trust Deeds and Notes is sufficient to incorporate

HUD regulations into Trust Deeds and Notes for breach-of-contract

claims.    See, e.g., Fowler, 2017 WL 3977385, at *4 (finding the

plaintiff had established the trust deed and note incorporated

HUD regulations when they were referenced in the trust deed and

note); Wright v. Wells Fargo, No. 1:15-cv-02416-AT-JCF, 2015 WL

12159206, at *5 (N.D. Ga. Oct. 8, 2015)(same); Njema v. Wells

Fargo, 124 F. Supp. 3d 852, 864 (D. Minn. 2015)(same).     But see

Klein v. Wells Fargo, No. A-14-CA-861-SS, 2014 WL 5685113, at *6

(W.D. Tex. Nov. 4, 2014)(finding the plaintiff did not have a

private right of action “notwithstanding referenced HUD

regulations in the note and deed of trust.”).    This Court,

however, need not decide whether the reference to HUD regulations

in the Trust Deed and Note incorporate those regulations by

reference sufficiently to support Plaintiff’s claim for breach of

contract because the Court concludes Plaintiff has failed to

establish that Defendants’ alleged breach caused Plaintiff's

damages.

     B.    HUD face-to-face interview regulations.

            HUD regulation   24 C.F.R. § 203.604 provides in


21 - OPINION AND ORDER
pertinent part:

                  (b) The mortgagee must have a face-to-face
                  interview with the mortgagor, or make a reasonable
                  effort to arrange such a meeting, before three
                  full monthly installments due on the mortgage are
                  unpaid.

                                        * * *

                  (d) A reasonable effort to arrange a face-to-face
                  meeting with the mortgagor shall consist at a
                  minimum of one letter sent to the mortgagor
                  certified by the Postal Service as having been
                  dispatched. Such a reasonable effort to arrange a
                  face-to-face meeting shall also include at least
                  one trip to see the mortgagor at the mortgaged
                  property.

The United States Department of Housing and Urban Development FHA

Single Family Housing Policy Handbook provides the following with

respect to face-to-face interviews:

                  (A) Standard

                  The Mortgagee must have a face-to-face interview
                  with the Borrower or make a reasonable effort to
                  arrange a face-to-face interview no later than the
                  61st Day of delinquency.

                                        * * *

                       (2)Reasonable Effort in Arranging a
                       Face-to-Face Interview

                       The Mortgagee must send to the Borrower via
                       Certificate of Mailing or Certified Mail a
                       letter providing information on:
                            • the availability of face-to-face
                            interviews; and
                            • how to schedule the interview.

                       The Mortgagee must also attempt to contact
                       the Borrower at the mortgaged Property to
                       provide information on the availability of
                       face-to face interviews.

22 - OPINION AND ORDER
Pl.’s Req. for Judicial Notice, Ex. 1.

          Plaintiff states in his Response to Defendants’ Motions

for Summary Judgment that Wells Fargo

                made no attempt to arrange a face-to-face
                interview. [It] did not send the Aazamis a
                letter, certified or otherwise, providing
                information on the availability of face-to-face
                interviews and how to schedule the interview.
                Wells Fargo did not attempt to contact the Aazamis
                at the mortgaged property to provide information.

Pl.’s Response at 4.   The record, however, reflects Wells Fargo

sent the Aazamis a certified letter on June 23, 2014, in which it

advised them:

                Your mortgage loan is in default. Please contact
                us immediately to discuss your situation. We
                would like to meet with you to review your
                financial situation and determine possible options
                to assist you in bringing your loan current.

                Please call us at 1-800-416-1472 to set up a time
                to discuss your financial situation.

Joint Statement of Agreed Facts, Ex. C.   As noted, the Aazamis

signed a certified mail return-receipt on June 30, 2014,

indicating they had received Wells Fargo’s June 23, 2014, letter.

Although the record does not reflect the Aazamis attempted to set

up a face-to-face meeting with Wells Fargo after receiving the

June 23, 2014, letter, the record shows Wells Fargo and Aletia

Aazami spoke by telephone at least three times concerning the

loan between August 22, 2014, and September 10, 2014, and that

Wells Fargo left at least seven telephone messages during that

same period requesting the Aazamis to return its call.   Decl. of

23 - OPINION AND ORDER
Wells Fargo Bank at ¶ 31 and Ex. Z.    In addition, Wells Fargo

also provided to the Aazamis information about workout options,

different payment plans, and an FHA Home Affordable Modification

Program (HAMP) trial plan.

           Courts that have addressed the face-to-face interview

requirement of § 203.604(d) have concluded letters such as those

sent by Wells Fargo on June 23, 2014, satisfy the certified-

letter provision of that regulation.    See, e.g., Campbell v.

Wells Fargo Bank, N.A., No. 1:14-CV-03341-TWT-JFK, 2016 WL

6496458, at *8 (N.D. Ga. Oct. 6, 2016); Franklin v. BAC Home

Loans Servicing, LP No. 3:10-CV-1174-M, 2012 WL 2679496, at *5

(N.D. Texas June 6, 2012).   Adopting the reasoning of these

courts, this Court finds Wells Fargo’s June 23, 2014, letter

complies with the certified-letter provision of § 203.604(d).

           It is undisputed, however, that Wells Fargo did not

make a trip to the property to see the Aazamis, and, therefore,

Wells Fargo was not in strict compliance with the provisions in

§ 203.604(d) that requires “at least one trip to see the

mortgagor at the mortgaged property.”   Nevertheless, Wells Fargo

asserts it substantially complied with the face-to-face interview

provision of § 203.604(d) through its other contacts with the

Aazamis.   In support of its assertion Wells Fargo relies on

Campbell, Franklin, and Dan-Harry v. PNC Bank, N.A., No. 17-

136WES, 2018 WL 5044235 (D.R.I. Oct. 17, 2018).   In those cases


24 - OPINION AND ORDER
the mortgagee or its agent made a trip to the mortgaged property

in an effort to arrange a face-to-face meeting, and the courts

concluded only substantial compliance with § 203.604(d) was

required.

            This Court, however, need not decide whether

substantial or strict compliance with § 203.604 is required or

whether under these circumstances Wells Fargo substantially

complied with § 203.604 because the Court concludes, as discussed

below, that Plaintiff has not established that Defendants’

failure to arrange a face-to-face interview after Plaintiff

defaulted on his mortgage caused Plaintiff to suffer his alleged

damages.

     C.     Plaintiff has not established Defendants’ alleged
            breach caused Plaintiff’s damages.

            In his Complaint Plaintiff alleges Defendants’ breach

of the Note by way of their failure to comply with § 203.604

caused Plaintiff to suffer $466,000 in damages.   Although it is

not clear how Plaintiff calculated his alleged damages, it

appears that sum may be the full amount that Plaintiff owed on

his mortgage, which included unpaid principal, interest fees, and

charges as of May 2017.   Plaintiff does not point to any evidence

that Defendants’ failure to arrange or to try to arrange a face-

to-face meeting was the cause of Plaintiff’s default or failure

to pay his mortgage after August 2014 because, among other

things, Plaintiff does not allege he would have been able to cure

25 - OPINION AND ORDER
his default at any relevant time.

           Courts have held the plaintiffs in similar

circumstances failed to support their breach-of-contract claims.

For example, in Njema the plaintiff defaulted on his mortgage,

and the defendant foreclosed on the mortgage.   The plaintiff

brought a breach-of-contract claim against the defendant on the

ground that the defendant breached HUD Regulation 24 C.F.R.

§ 203.604, which the plaintiff asserted was incorporated by

reference in his Note and Trust Deed.    The court, however,

concluded the plaintiff failed to prove that he suffered damages

as a result of the defendant’s failure to conduct a face-to-face

meeting.   The court rejected the plaintiff’s assertion that the

harm he suffered was caused by the foreclosure, and the court

pointed out that the evidence established “the foreclosure was

due to [the plaintiff’s] default on [his] . . . mortgage loan.”

124 F. Supp. 3d at 866.   The court also rejected the plaintiff’s

assertion that the plaintiff would have received a loan

modification and avoided foreclosure if a face-to-face meeting

had occurred.   The court noted that argument was “completely

speculative and, frankly, irrelevant.”    Id.

           Similarly, in Wright the plaintiff defaulted on her

mortgage, and the defendant began foreclosure proceedings.     The

plaintiff filed an action alleging, among other things, a claim

for breach of contract based on the defendant’s alleged failure


26 - OPINION AND ORDER
to have a face-to-face meeting as required by 24 C.F.R.

§ 203.604.    The defendant filed a motion to dismiss the

plaintiff’s breach-of-contract claim.    Although the court

concluded the plaintiff had established the note and trust deed

incorporated the HUD regulations and that the defendant breached

the regulations incorporated in the note and trust deed when it

failed to conduct a face-to-face meeting before initiating

foreclosure proceedings, the court granted the defendant’s motion

to dismiss on the ground that the plaintiff failed to plead

damages that resulted from the defendant’s alleged violation.

2015 WL 12159206, at *5.   Specifically, the plaintiff asserted

she suffered damages as a result of the defendant’s breach

because the defendant reported the plaintiff’s default to various

credit agencies, which resulted in the plaintiff receiving a

lower credit score and “blocked Plaintiff from obtaining credit.”

Id., at *6.    The court, nevertheless, concluded these allegations

did not “plausibly show” the defendant’s failure to conduct a

face-to-face meeting caused her damages because “the alleged

damages to Plaintiff’s credit and reputation were caused by her

own undisputed failure to make loan payments, not the alleged

actions of [the defendant].”    Id.   See also Rourk v. Bank of N.

Am. Nat. Ass’n, No. 4:12–CV–42 (CDL), 2013 WL 5595964, at *6

(M.D. Ga. Oct. 11, 2013)(“Even if Defendant had not substantially

complied with [§203.604], it was Plaintiff's failure to tender a


27 - OPINION AND ORDER
single payment for nearly two years that caused her default

status and the foreclosure.   Therefore, even if Plaintiff had

demonstrated that Defendant failed to make a reasonable effort to

arrange a face-to-face meeting with her, she has not established

that such a failure caused her any damages.”).

           On this record the Court concludes Plaintiff has failed

to establish that Defendants’ alleged failure to comply with 24

C.F.R. § 203.604 caused Plaintiff to suffer damages.     The Court,

therefore, grants Defendants’ Motions for Summary Judgment as to

Plaintiff’s Second Claim for breach of contract.

IV.   Plaintiff’s Third Claim:   Violation of 12 C.F.R. § 1024.36

      In his Third Claim Plaintiff asserts Wells Fargo

           fail[ed] to provide all of the information
           requested by and through [Plaintiff’s] third RFI,
           or to alternatively provide an appropriate basis
           pursuant to 12 C.F.R. § 1024.36(f)(1), by and
           through the response to such, constitutes a clear,
           distinct and separate violation of 12 C.F.R.
           § 1024.36. Wells Fargo’s actions are considered
           to be part of a pattern and practice of behavior
           in violation of Plaintiff’s rights.

Compl. at ¶ 29.

      Defendants move for summary judgment on the grounds that

Plaintiff failed to set out with specificity the alleged

insufficiency of Wells Fargo’s response to Plaintiff’s third RFI,

Wells Fargo fully and timely responded to Plaintiff’s third RFI,

and Plaintiff has not established he suffered damages as a result

of Wells Fargo’s alleged failure to respond sufficiently to


28 - OPINION AND ORDER
Plaintiff’s third RFI.

      A.   RESPA and Regulation X requirements

           The Real Estate Settlement Procedures Act (RESPA), 12

U.S.C. § 2601, et seq., provides borrowers may inquire about

mortgages by making a “qualified written request” (QWR) defined

as:

                [A] written correspondence . . . that —

                (i) includes, or otherwise enables the servicer to
                identify, the name and account of the borrower;
                and

                (ii) includes a statement of the reasons for the
                belief of the borrower . . . that the account is
                in error or provides sufficient detail to the
                servicer regarding other information sought by the
                borrower.

12 U.S.C. § 2605(e)(1)(A).   To constitute a QWR under RESPA

                a borrower’s request must: (1) reasonably
                identify the borrower’s name and account,
                (2) state the borrower’s “reasons for the belief
                . . . that the account is in error” or “provide
                sufficient detail to the servicer regarding other
                information sought by the borrower,” and (3) seek
                “information relating to the servicing of (the)
                loan.”

Diffely v. Nationstar Mortg., LLC, No. C17-1370 RSM, 2018 WL

1737780, at *6 (W.D. Wash. Apr. 11, 2018)(quoting 12 U.S.C.

§ 2605(e)(1)(B))(emphasis in Diffely).   When a qualified QWR

requests mortgage-loan servicing, it is referred to as a request

for information (RFI).   12 C.F.R. § 1024.36(a).

           RESPA defines servicing as “receiving any scheduled

periodic payments from a borrower pursuant to the terms of any

29 - OPINION AND ORDER
loan . . . and making the payments of principal and interest and

such other payments with respect to the amounts received from the

borrower.”    12 U.S.C. § 2605(i)(3).    Servicing “does not include

the transactions and circumstances surrounding a loan’s

origination – facts that would be relevant to a challenge to the

validity of an underlying debt or the terms of a loan agreement.

Such events precede the servicer’s role in receiving the

borrower’s payments and making payments to the borrower’s

creditors.”    Medrano v. Flagstar Bank, FSB, 704 F. 3d 661, 666-67

(9th Cir. 2012).    In Medrano the Ninth Circuit upheld dismissal

of the plaintiff’s RESPA claim when the letters from the

plaintiff to the loan servicer asserted the loan documents did

not “accurately reflect the proper payment schedule represented

by the loan broker.”     Id. at 667.    The Ninth Circuit found the

servicer did not have any duty to respond to the request.       Id.

Accordingly, courts have concluded RFIs “relating to the original

loan transaction and its subsequent history” do not qualify as

QWRs under RESPA.    Junod v. Dream House Mortg. Co., No. CV 11-

7035-ODW(VBKx), 2012 WL 94355, at *4 (C.D. Cal. Jan. 5, 2012).

See also Consumer Solutions REO, LLC v. Hillery, 658 F. Supp. 2d

1002, 1014 (N.D. Cal. 2009)(dismissing the plaintiff’s RESPA

claim with prejudice and noting the requirement “[t]hat a QWR

must address the servicing of the loan, and not its validity, is

borne out by the fact that § 2605(e) expressly imposes a duty


30 - OPINION AND ORDER
upon the loan servicer, and not the owner of the loan.”).    Courts

have also held requests for information concerning specific

sections of pooling and servicing agreements do not “relate to

‘servicing’ of the loan, and [are] not subject to the RESPA

requirements.”   Watson v. Bank of Am., N.A., No. 16CV513-

GPC(MDD), 2016 WL 6581846, at *6 (S.D. Cal. Nov. 7, 2016).    Other

courts have concluded borrower’s requests relating to loan

modification are not related to “servicing” of the loan.     See,

e.g., Smallwood v. Bank of America, N.A., No. 15cv336, 2015 WL

7736876, at *6 (S.D. Ohio, Dec. 1, 2015); Mbakpuo v. Civil Wells

Fargo Bank, N.A., No. 13-2213, 2015 WL 4485504, at *8 (D. Md.

July 21, 2015)(request for a loan modification did not relate to

servicing of a loan); Mayer v. EMC Morg. Corp., No 2:11-cv-147,

2014 WL 1607443, at *5-6 (N.D. Ind. April 22, 2014)(same); Van

Egmond v. Wells Fargo Home Mortg., No. 12-0112, 2012 WL 1033281,

at *4 (C.D. Cal. Mar. 21, 2012)(holding RESPA only obligates loan

servicers to respond to borrowers' requests for information

relating to servicing of their loans, which does not include

loan-modification information); Mobine v. OneWest Bank, FSB,

11cv2550-IEG(BGS), 2012 WL 1520116, at *2 (S.D. Cal. Apr. 27,

2012)(same).

          When a servicer receives a qualified RFI from a

borrower, the servicer must provide a written response

acknowledging receipt of the RFI within five days.   12 U.S.C.


31 - OPINION AND ORDER
§ 2605(e)(1); 12 C.F.R. § 1024.36(c).   RESPA and Regulation X

require a servicer to respond to an RFI for the identity and

address or other relevant contact information for the owner

assignee of a mortgage loan within 10 days of receipt.    12 C.F.R.

§ 1024.36(d)(2)(i)(A); 12 U.S.C. § 2605(k)(1)(D).     The servicer

must respond to RFIs seeking other information within 30 days of

receipt.   12 U.S.C. § 2605(e)(2); 12 C.F.R. § 1024.36(d).

           When the servicer receives a QWR as defined in

Regulation X, it must make corrections to the borrower’s account

or conduct an investigation, provide the borrower with a written

explanation, and provide the contact information of someone who

can assist the borrower.   12 U.S.C. §§ 2605(e)(2)(A)-(C).   When a

borrower believes the servicer’s response to the QWR is

inadequate, the borrower “must provide facts to provide [the

servicer with] notice as to why its response was not complete.”

Watson, 2016 WL 6581846, at *7.   A “general statement that [the

servicer] failed to provide the requested information does not

state a claim for violation of Regulation X.”   Id.    See also

Norris v. Bayview Loan Serv., LLC, No. CV15-643-MWF(DTBx), 2016

WL 337381, at *5 (C.D. Cal. 2016)(catchall assertion that the

defendant did not “provide accurate and complete responses” was

insufficient to state a claim under Rule 8); Saterbak v. Nat'l

Default Serv. Corp., No. 15cv956-WQH-NLS, 2015 WL 5794560, at *19

(S.D. Cal. 2015)(the plaintiffs’ allegations were not sufficient


32 - OPINION AND ORDER
when the plaintiffs alleged information provided by the servicer

was “inadequate and incorrect” without providing facts to support

that statement).

     B.   Plaintiffs Third RFI

          As noted, in his Third Claim Plaintiff asserts Wells

Fargo “fail[ed] to provide all of the information requested by

and through [Plaintiff’s] third RFI, or to alternatively provide

an appropriate basis” to decline to provide the information

sought by Plaintiff.

          In his Third RFI Plaintiff sought the following

information from Wells Fargo:

               1.      An exact reproduction of the life of loan
                       mortgage transactional history for this loan
                       from the contract system of record from your
                       electronic software program for this loan.
                       For purposes of identification, the life of
                       loan transactional history means any software
                       program or system by which the servicer
                       records the current mortgage balance, the
                       receipt of all payments, the assessment of
                       any late fees or charges, and the recording
                       of any corporate advances for any fees or
                       charges including but not limited to property
                       inspection fees, broker price opinion fees,
                       legal fees, escrow fees, processing fees,
                       technology fees, or any other collateral
                       charge. Also to the extent, this life of
                       loan transactional history includes numeric
                       or alpha-numeric codes, please attach a
                       complete list of all such codes and state in
                       plain English a short description for each
                       such code.

               2.      Copies of any and all servicing notes related
                       to your servicing of the above referenced
                       mortgage loan for the past two (2) calendar
                       years.

33 - OPINION AND ORDER
               3.   Copies of any and all broker’s price opinions
                    you performed or otherwise obtained for the
                    above referenced property in relation to the
                    above referenced mortgage loan.

               4.   The physical location of the original note
                    related to the above-referenced mortgage
                    loan.

               5.   A true and accurate copy of the original note
                    related to the above referenced mortgage'
                    loan.

               6.   The identity, address, and other relevant
                    contact information for the custodian of the
                    collateral file containing the original
                    collateral documents for the above referenced
                    mortgage loan, including, but not limited to
                    the original note.

               7.   A detailed copy of your last two (2) analyses
                    of the escrow account of the mortgage.

               8.   Please state each and every date during the
                    time period from January 10, 2014, to the
                    present on which you received a complete loss
                    mitigation application from the above-
                    referenced borrower. Please note that,
                    pursuant to 12 C.F.R. § 1024.41(b)(1), a
                    "complete loss mitigation application” is
                    defined as "an application in connection with
                    which a servicer has received all the
                    information that the servicer requires from a
                    borrower in evaluating applications for the
                    loss mitigation options available to the
                    borrower."

Joint Statement of Agreed Facts, Ex. M at 1-2.   On May 24, 2017,

Wells Fargo responded to Plaintiff’s Third RFI and provided

Plaintiff with information about the current status of the loan;

information about the origination of the loan; loan-servicer

information; and copies of the Trust Deed, Assignments of the

Trust Deed, the Promissory Note, the Allonge to the Promissory

34 - OPINION AND ORDER
Note, the loan information report, and Plaintiff’s various RFIs.

     C.   Analysis

          Wells Fargo states in its Motion for Summary Judgment

that its May 24, 2017, response fully complied with the

requirements of RESPA and Regulation X because it provided all of

the information requested by Plaintiff that was a QWR within the

meaning of RESPA and Regulation X.   Specifically, Wells Fargo

notes it did not respond to Plaintiff’s requests for “physical

location of the original note,” the “custodian of the collateral

file containing the original collateral documents,” and “all

broker’s price opinions” because this information is “designed to

challenge the validity of the loan itself and/or the owner’s

obligations, not whether the loan account is accurate,” and,

therefore, Plaintiff’s requests for that information is not a QWR

within the meaning of RESPA and Regulation X.   In his Response

Plaintiff does not address Wells Fargo’s contentions as to

Plaintiff’s Third Claim.

          As noted, a QWR that requests mortgage-loan servicing

information is an RFI.   12 C.F.R. § 1024.36(a).   The Ninth

Circuit, however, has held servicing “does not include the

transactions and circumstances surrounding a loan’s origination –

facts that would be relevant to a challenge to the validity of an

underlying debt or the terms of a loan agreement.   Such events

precede the servicer’s role in receiving the borrower’s payments


35 - OPINION AND ORDER
and making payments to the borrower’s creditors.”     Medrano, 704

F. 3d at 666-67.   District courts in the Ninth Circuit,

therefore, have concluded RFIs “relating to the original loan

transaction and its subsequent history” do not qualify as QWRs

under RESPA.   Junod, 2012 WL 94355, at *4.    See also Watson, 2016

WL 6581846, at *6 (“Other documents such as the investor

information, the current property value, a copy of the broker’s

price option, automated valuation, or appraisal do not relate to

servicing but to loan origination and do not state a claim under

12 C.F.R. § 1024.36.”); Consumer Solutions, 658 F. Supp. 2d at

1014 (dismissing the plaintiff’s RESPA claim with prejudice

noting the requirement “[t]hat a QWR must address the servicing

of the loan, and not its validity, is borne out by the fact that

§ 2605(e) expressly imposes a duty upon the loan servicer, and

not the owner of the loan.”).    Other courts have concluded

borrower’s requests relating to loan modification are not related

to “servicing” of the loan.     See, e.g., Smallwood, 2015 WL

7736876, at *6; Mbakpuo, 2015 WL 4485504, at *8 (request for a

loan modification did not relate to servicing of a loan); Mayer,

2014 WL 1607443, at *5-6 (same); Van Egmond, 2012 WL 1033281, at

*4 (holding RESPA only obligates loan servicers to respond to

borrowers' requests for information relating to servicing of

their loans, which does not include loan modification

information); Mobine, 2012 WL 1520116, at *2 (same).


36 - OPINION AND ORDER
          On this record the Court concludes Wells Fargo

sufficiently responded to Plaintiff’s Third RFI and complied with

the requirements of RESPA and Regulation X.   Accordingly, the

Court grants Defendants’ Motions for Summary Judgment as to

Plaintiff’s Third Claim.

V.   Plaintiff’s Fourth Claim:   Violation of 12 C.F.R. § 1024.35

     In his Fourth Claim Plaintiff asserts Wells Fargo failed to

respond adequately to a Notice of Error (NOE) that Plaintiff sent

Wells Fargo on July 19, 2017, regarding Wells Fargo’s allegedly

insufficient response to Plaintiff’s Third RFI in violation of 12

C.F.R. § 1024.35(e)(1).

     A.   NOE Requirements

          12 C.F.R. § 1024.35(a) provides in relevant part:      “A

servicer shall comply with the requirements of this section for

any written notice from the borrower that asserts an error.”     12

C.F.R. 1024.35(b) sets out eleven “categories of covered errors”

to which § 1024.35 applies.   12 C.F.R. § 1024.35(e)(1)(i)

requires a servicer to respond to a NOE by either:

               (A) Correcting the error or errors identified by
               the borrower and providing the borrower with a
               written notification of the correction, the
               effective date of the correction, and contact
               information, including a telephone number, for
               further assistance; or

               (B) Conducting a reasonable investigation and
               providing the borrower with a written notification
               that includes a statement that the servicer has
               determined that no error occurred, a statement of
               the reason or reasons for this determination, a

37 - OPINION AND ORDER
                statement of the borrower's right to request
                documents relied upon by the servicer in reaching
                its determination, information regarding how the
                borrower can request such documents, and contact
                information, including a telephone number, for
                further assistance.

12 C.F.R. § 1024.35(e)(1)(ii) provides:

                If during a reasonable investigation of a notice
                of error, a servicer concludes that errors
                occurred other than, or in addition to, the error
                or errors alleged by the borrower, the servicer
                shall correct all such additional errors and
                provide the borrower with a written notification
                that describes the errors the servicer identified,
                the action taken to correct the errors, the
                effective date of the correction, and contact
                information, including a telephone number, for
                further assistance.

     B.   Analysis

          Plaintiff relies on § 1024.35(b)(11) to support his

Fourth Claim.   Section 1024.35(b)(11) requires a servicer to

respond to a borrower’s notice of “[a]ny other error relating to

the servicing of a borrower’s mortgage loan.”   Specifically,

Plaintiff alleges Wells Fargo violated § 1024.35(b)(11) when it

“refused to correct its error regarding Plaintiff’s [RFI] for

servicing notes, broker price opinions, escrow analysis, and

receipt date for [Plaintiff’s] loan modification applications.”

Pl.’s Resp. at 15.

          The Court has already concluded in the context of

Plaintiff’s Third Claim that Plaintiff’s requests for broker

price opinions and information on his loan-modification

applications were not QWR/RFIs within the meaning of RESPA and

38 - OPINION AND ORDER
Regulation X because they are not information about loan

servicing.    Wells Fargo, therefore, was not required to provide

those materials to Plaintiff.    Thus, Wells Fargo’s failure to

provide Plaintiff with broker price opinions is not a violation

of § 1024.35.    Moreover, although Wells Fargo was not required to

do so under § 1024.35, Wells Fargo provided Plaintiff with the

dates that it received each of Plaintiff’s completed loan-

modification applications in its August 3, 2017, NOE response

letter to Plaintiff.

             In addition, the record reflects Wells Fargo conducted

an investigation of Plaintiff’s account, provided Plaintiff with

two years of servicing notes and escrow analysis, and provided an

explanation of the reasons it believed Plaintiff’s account was

correct in its August 3, 2017, NOE response letter to Plaintiff.

The Court, therefore, concludes Wells Fargo has established it

complied with 12 C.F.R. § 1024.35.

             Accordingly, the Court grants Defendants’ Motions for

Summary Judgment as to Plaintiff’s Fourth Claim.



                              CONCLUSION

     For these reasons, the Court GRANTS Wells Fargo’s Request

(#44) for Judicial Notice, GRANTS Plaintiff’s Request (#62) for

Judicial Notice, GRANTS Wells Fargo’s Motion (#65) to Strike,

GRANTS Wells Fargo’s Amended Motion (#57) for Summary Judgment,

39 - OPINION AND ORDER
and GRANTS QLS’s Motion (#59) for Summary Judgment.

     IT IS SO ORDERED.

     DATED this 22nd day of January, 2019.

                                 /s/ Anna J. Brown


                              ANNA J. BROWN
                              United States Senior District Judge




40 - OPINION AND ORDER
